[Cite as B.A. v. C.C., 2021-Ohio-3719.]


                                        COURT OF APPEALS
                                   TUSCARAWAS COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT



B. A.                                             JUDGES:
                                                  Hon. John W. Wise, P. J.
        Plaintiff-Appellee                        Hon. Patricia A. Delaney, J.
                                                  Hon. Earle E. Wise, Jr., J.
-vs-
                                                  Case No. 2021 AP 02 0006
C. C.

        Defendant-Appellant                       OPINION




CHARACTER OF PROCEEDING:                       Civil Appeal from the Court of Common
                                               Pleas, Juvenile Division, Case No. 2019 CC
                                               00080


JUDGMENT:                                      Affirmed



DATE OF JUDGMENT ENTRY:                        October 18, 2021


APPEARANCES:

For Plaintiff-Appellee                         For Defendant-Appellant

JAMES J. ONG                                   DAN GUINN
201 North Main Street                          GUINN LAW FIRM, LLC
Uhrichsville, Ohio 44683                       232 West 3rd Street, Suite 312
                                               Dover, Ohio 44622
Tuscarawas County, Case No. 2021 AP 02 0006                                              2


Wise, John, P. J.

       {¶1}   Appellant C.C. appeals the decision of the Tuscarawas County Court of

Common Pleas, Juvenile Division, which granted legal custody of Appellant’s minor

children. Appellee is B.A., the minor children’s paternal grandmother. The relevant facts

leading to this appeal are as follows.

                          STATEMENT OF THE FACTS AND CASE

       {¶2}   Appellant and J.A. are the biological parents of minor children H.A. and H.A.

Appellee is paternal grandmother of the minor children.

       {¶3}   On April 2, 2019, Appellee filed a Complaint for Custody of the minor

children with the trial court. Appellee moved the trial court to designate her as legal

custodian of the minor children.

       {¶4}   On September 21, 2020, Appellee’s Complaint proceeded to trial.

       {¶5}   At trial Mary Beth Markley, a supervisor of community counseling at Ohio

Guidestones, testified Appellant completed parenting classes starting in June of 2019.

Markley continued she remembered nothing negative about Appellant. She only

remembered her attendance at the program.

       {¶6}   Next, Samantha Barone, a probation officer with the Tuscarawas County

Southern District Court, testified Appellant was on probation in 2019 for a disorderly

conduct charge. As part of probation, Appellant was required to complete random drug

screens, participate in review hearings, complete thirty hours of community service, and

complete a mental health evaluation. Appellant completed her one-year probation in four

months.
Tuscarawas County, Case No. 2021 AP 02 0006                                            3


       {¶7}   On cross-examination, Barone noted she never observed Appellant with her

children. Barone also noted that the disorderly conduct charge had been amended from

a child endangerment charge.

       {¶8}   Next, Appellant testified H.A. was born on November 16, 2016, and H.A.

was born on October 18, 2018. J.A. is the father of both minor children.

       {¶9}   In early 2019, the minor children were placed with Appellee by Job and

Family Services because Appellant was arrested for endangering her children by leaving

marijuana within reach of the children. Appellant confirmed she was under the influence

of marijuana when her children were removed.

       {¶10} At the time of removal, one child was current on doctor’s appointments and

vaccines and one was behind. Appellee followed through on medical care for the children,

and both are current on doctor’s appointments and vaccinations. Appellee keeps

Appellant apprised of medical updates with her children.

       {¶11} Appellant has the children from Tuesday at 9 a.m. through Thursday at noon

each week. On Wednesdays, when Appellant is at work, Appellant’s mother watches the

children.

       {¶12} Appellant has been living with her parents since April of 2019, when she

was evicted from her apartment for drugs.

       {¶13} Appellant works thirty-four hours a week and pays Appellee child support.

On top of the child support, Appellee has refused any other monetary support from

Appellant.

       {¶14} Appellant testified her children are developing well in Appellee’s care. She

has expressed concern that sometimes the children have greasy hair and dirt behind their
Tuscarawas County, Case No. 2021 AP 02 0006                                             4


ears. Appellant testified she would like her children back, and that Appellee should get

visitation rights.

       {¶15} Next, J.A. testified his children are developing well while living with

Appellee. They are learning more and are better behaved.

       {¶16} Joyce Brown then testified she worked for forty years at Harrison County

Job and Family Services in administration. Brown is friends with Appellee. Appellee has

contacted Brown to baby sit the minor children.

       {¶17} Brown testified the children are developing well under Appellee’s care and

that the children are well adjusted to living with Appellee.

       {¶18} After Brown testified, the court drug screened both Appellant and J.A. J.A.

tested positive for THC and Appellant was negative for all substances.

       {¶19} Next, Rindy Brace, a former children services worker at the Welfare

Department in Harrison County, testified. Brace and Appellee became friends while

working together. Brace met Appellant’s minor children in 2019. When she met the

children, Brace noted the older of the children, H.A., was developmentally behind with

speech and language. Since that time, Brace noted H.A.’s language skills have improved

dramatically, even though he can be difficult to understand at times. Brace continued that

Appellee relates well to the minor children, and the children are safe and healthy living

with Appellee. Brace does not know Appellant and has never observed Appellant with her

minor children.

       {¶20} Next, Appellee testified the minor children are currently living with her.

Appellee confirmed her son, J.A., does not reside with her. Appellee was previously

employed with Harrison County Department of Job and Family Services and then was
Tuscarawas County, Case No. 2021 AP 02 0006                                            5


hired by the State as Acting Assistant District Director for the Canton District Office.

Appellee retired on July 1, 2008, and is sixty-five years old.

        {¶21} Appellee described H.A. as being behind developmentally, looked

unhealthy, and had a very restrictive diet when the minor children began living with her.

Appellee discovered Appellant and J.A. were giving H.A. spoiled milk to drink. Appellee

said she has worked with H.A. on vocabulary, counting, reading, playing outside, and his

colors. When the children started living with Appellee, H.A. needed a flu shot, and

Appellee took him to get a flu shot. H.A. is hard to understand and was recommended for

speech therapy a week before the hearing. Appellee also testified the younger of the two

minor children, H.A. is developmentally on track. Appellee believes that both children

have bonded with her.

        {¶22} On cross-examination, Appellee said she received the minor children

because of criminal issues with Appellant. Appellee admitted that she was worried about

having a relationship with the minor children after Appellant and J.A. broke up. Appellee

continues that she does not know if Appellant is a good parent, as she has not seen her

with her minor children.

        {¶23} Appellant again took the witness stand and testified she started a

relationship with J.A. in December of 2015. Appellant began residing with Appellee in

early 2017 for financial reasons. Appellant testified that while living with Appellee,

Appellee was controlling. Appellee would try to take over while Appellant was feeding

H.A. In October of 2017, Appellant and J.A. moved out because the stress became too

much.
Tuscarawas County, Case No. 2021 AP 02 0006                                            6


       {¶24} Appellant testified that she is aware of H.A.’s developmental delays.

Appellant helps him by practicing ABCs, numbers, and vocabulary. Appellant stated that

both she and J.A. have learning disabilities.

       {¶25} In November of 2018, Appellant’s relationship ended with J.A., but J.A.

continued living with Appellant and the children. In early 2019, there was a domestic

violence incident, and J.A. left the residence.

       {¶26} Appellant testified that after J.A. left the residence, she continued to let

Appellee see the children, even watching them for two days. Appellant started dating

Cody Richmond after J.A. moved out. During their relationship he was using marijuana,

but she was not aware if he used drugs around her kids. Richmond left Appellant when

her legal problems with marijuana started.

       {¶27} One night while preparing dinner the police arrived at the residence to do a

wellness check on the children. They found marijuana on the table. Appellant testified it

was Richmond’s marijuana and she hadn’t seen it on the table. The police placed the

children with Appellee; Appellant tested positive for marijuana.

       {¶28} Appellant was charged with possession of marijuana and child

endangerment. The possession charge was dismissed, and the child endangerment

charge was reduced to disorderly conduct. Appellant was placed on probation for a year.

       {¶29} Since being placed on probation, Appellant has passed every drug test.

Appellant has completed parenting classes and attends counseling. During her visits with

her children, she says the kids are happy to see her, they play outside, work on ABCs,

and do activities. Appellee has not complained to Appellant about how the children have

been cared for when they visit Appellant.
Tuscarawas County, Case No. 2021 AP 02 0006                                               7


       {¶30} Since Appellee has had the children, Appellant has not attended any

doctor’s appointments but gets updates from Appellee. Appellant has access to the

medical records through My Chart. Appellant has stated that the children are not kept

clean when Appellee is taking care of them. There have been a few times that H.A. has

not been wiped clean after going to the bathroom and that his face and ears have not

been washed.

       {¶31} The hearing was then continued to October 2, 2020. Appellant continued

testifying that she had concerns about safety at Appellee’s house. Appellee has a

swimming pool without a fence around it.

       {¶32} On cross-examination, Appellant testified Appellee has not failed to get the

children medical treatment, keeps Appellant informed of their visits, and that Appellee has

set up speech therapy for H.A. Appellant testified that while she was watching H.A., he

received a bruise on his eye from carrying sticks and was burned on a space heater.

       {¶33} Next, Appellee was called back to the witness stand to testify she added a

safety cover to her pool, that the pool hasn’t been opened since 2018, and that she has

no plans to open the pool back up. The cover can hold up to 500 pounds. Appellee

continued that the children are active children and can get bruises just from playing. While

under Appellant’s care, H.A. has come back with bruises to his ear, scratches from

running through a rose bush, and got his arm caught between rungs on a space heater.

Appellee testified that when Appellant and J.A. lived with her, they did not clean up the

house, and that Appellee is still concerned with Appellant’s ability to provide a clean home

for the children.
Tuscarawas County, Case No. 2021 AP 02 0006                                                8


       {¶34} On November 6, 2020, the magistrate issued its decision finding Appellant

and J.A. were unsuitable to parent their minor children. Appellant and Richmond used

marijuana during their relationship. Appellant, while under the influence of marijuana was

cooking dinner for her children leaving marijuana on a table, in reach of her minor children.

This was discovered by the police during a wellness check. Appellant has completed her

probation and attended parenting classes and counseling. The children were placed with

Appellee when the incident occurred. Appellant is currently residing with her mother, D.L.

When Appellant was younger, she was removed from D.L.’s care at the age of three

following numerous sexual abuse cases in which Appellant was the victim. The

magistrate’s decision also provided that the minor children are to have no contact with

Scott Sanders, Nathanial Coverdale, Timothy Coverdale, Jr. or Timothy Coverdale, Sr.

       {¶35} On January 27, 2021, the trial court overruled Appellant’s objections to the

magistrate’s decision and granted legal custody of the minor children to Appellee

                                   ASSIGNMENT OF ERROR

       {¶36} Thereafter, Appellant timely filed a notice of appeal. She herein raises the

following Assignment of Error:

       {¶37} “I. THE COURT ERRED IN DETERMINING THAT THE APPELLANT WAS

UNSUITABLE AS A PARENT AND SHOULD NOT HAVE CUSTODY OF HER MINOR

CHILDREN.”

                                                 I.

       {¶38} In Appellant’s sole Assignment of Error, Appellant argues the trial court

abused its discretion regarding its determination that Appellant was not a suitable parent.

We disagree.
Tuscarawas County, Case No. 2021 AP 02 0006                                                  9


       {¶39} An appellate court reviews disposition of child custody matters for an abuse

of discretion on the part of the trial court. Miller v. Miller (1988), 37 Ohio St.3d 71, 73-74.

In order to find an abuse of discretion, we must determine the trial court’s decision was

unreasonable, arbitrary, or unconscionable, not merely an error of law or judgment.

Blakemore v. Blakemore (1983), 5 Ohio St.3d 217, 450 N.E.2d 1140. Appellate courts

reviewing evidence in custody matters do not function as fact finders; we neither weigh

the evidence nor judge credibility of witnesses. Dinger v. Dinger, 5th Dist. Stark No.

2001CA00039, 2001-Ohio-1386. Our role is to determine whether there is relevant,

competent, and credible evidence upon which the fact finder could base his or her

judgment. Id. As custody issues are some of the most difficult and agonizing decisions a

trial court judge must make, the trial court judge is given wide latitude in considering all

the evidence. Girdlestone v. Girdlestone, 5th Dist. Stark No. 2016CA00019, 2016-Ohio-

8073, ¶12 citing Davis v. Flickinger, 77 Ohio St.3d 415, 418, 674 N.E.2d 1159 (1997).

However, granting legal custody, where parental rights are not terminated, is not as

drastic a remedy as permanent custody. In re D.H., 10th Dist. No. 11AP-761, 2012-Ohio-

2272, ¶9.

       {¶40} R.C. 2151.23(A)(2) gives exclusive jurisdiction to the juvenile court “to

determine the custody of any child not a ward of another court of this state.” In In re

Perales, 52 Ohio St.2d 89, 369 N.E.2d 1047, syllabus, the Supreme Court of Ohio held:

              In an R.C. 2151.23 child custody proceeding between a parent and

       a nonparent, the hearing officer may not award custody to the nonparent

       without first making a finding of parental unsuitability that is, without first

       determining that a preponderance of the evidence shows that the parent
Tuscarawas County, Case No. 2021 AP 02 0006                                              10


       abandoned the child, that the parent contractually relinquished custody of

       the child, that the parent has become totally incapable of supporting or

       caring for the child, or that an award of custody to the parent would be

       detrimental to the child.

       {¶41} Therefore, before awarding legal custody to a non-parent, a trial court must

ordinarily make a finding that each parent is unsuitable. In re L.P., 5th Dist. Muskingum

No. CT2016-0045, 2017-Ohio-52, ¶18.

       {¶42} In its journal entry filed January 27, 2021, the trial court concluded through

adopting the magistrate’s decision that both J.A. and Appellant are unsuitable to parent

the minor children. This finding was based upon several findings of fact about Appellant

which were all supported by the record including, that while doing a wellness check on

the children, the police discovered Appellant and children were home, Appellant was

cooking dinner under the influence of marijuana, and that there was marijuana on the

kitchen table accessible by the children. The trial court also found that Appellant had been

charged with child endangerment and possession of drugs (though the charges were

reduced to disorderly conduct) in relation to the incident. Appellant lives with her mother

and when Appellant was a child, Appellant was removed from her mother’s care because

of sexual abuse cases in which Appellant was the victim. During Appellant’s first overnight

visit with the children, H.A. was burned by a space heater. The minor children are bruised

while in Appellant’s care. H.A. was behind on his shots when the children were placed

with Appellee. Appellee now has H.A. up to date and has kept Appellant apprised of the

children’s medical care. H.A. has been diagnosed with a speech delay, and Appellee has

enrolled H.A. in speech therapy. The children are developing well in Appellee’s care. J.A.
Tuscarawas County, Case No. 2021 AP 02 0006                                              11


has little contact with the children. J.A. has been kicked out of Appellee’s house multiple

times due to J.A.’s behavior. Appellant and J.A. were giving H.A. spoiled milk to drink.

Appellee has spent significant time with the minor children. They have bonded with

Appellee. The children are vulnerable, both under age five, and are unable to protect

themselves. They rely on adults to provide their daily needs.

       {¶43} Upon review of the evidence presented, we cannot say the trial court

abused its discretion in finding Appellant and J.A. unsuitable to parent the minor children.

We find the record contains substantial credible and competent evidence to support the

decision.

       {¶44} Appellant’s sole Assignment of Error is overruled.

       {¶45} For the foregoing reasons, the judgment of the Court of Common Pleas,

Juvenile Division, Tuscarawas County, Ohio, is hereby, affirmed.


By: Wise, John, P. J.

Delaney, J., and

Wise, Earle, J. concur.




JWW/br 1006